      Case 1:21-mc-00064-JEB-GMH Document 6 Filed 06/05/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


IN RE ADMINISTRATIVE SUBPOENA
NO. 690538 TO GANNETT SATELLITE                   Case No. 21-mc-64-JEB-GMH
INFORMATION NETWORK, LLC


                 NOTICE OF WITHDRAWAL OF MOTION TO QUASH

       On June 5, 2021, the Department of Justice notified the undersigned counsel that the

Federal Bureau of Investigation is withdrawing the administrative subpoena underlying this

matter. Attached as Exhibit A is the Department’s notification. On this basis, Gannett Satellite

Information Network, LLC (“Gannett”), publisher of USA TODAY, respectfully withdraws the

Motion to Quash (Dkt. 1), which Gannett filed on May 28, 2021.

       Gannett thanks the Court for its assistance in this matter.

       Dated: June 5, 2021                 Respectfully submitted,

                                           BALLARD SPAHR LLP

                                           /s/ Charles D. Tobin
                                           Charles D. Tobin (#455593)
                                           Maxwell S. Mishkin (#1031356)
                                           1909 K Street, NW, 12th Floor
                                           Washington, DC 20006
                                           Tel: (202) 661-2200
                                           Fax: (202) 661-2299
                                           tobinc@ballardspahr.com
                                           mishkinm@ballardspahr.com

                                           Counsel for Gannett Satellite
                                           Information Network, LLC
